File Nos. 333-86182 811-21075 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [_] Post-Effective Amendment No. 7 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 7 [X] (Check appropriate box or boxes.) DREYFUS INSTITUTIONAL CASH ADVANTAGE FUNDS (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) X on September 1, 2009 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485 immediately upon filing pursuant to paragraph (b) If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Dreyfus Institutional Cash Advantage Funds PROSPECTUS September 1, 2009 Administrative Advantage Shares Dreyfus Institutional Cash Advantage Fund (DDTXX) Dreyfus Institutional Cash Advantage Plus Fund (DAAXX) Contents The Funds Introduction 1 Dreyfus Institutional Cash Advantage Fund 2 Dreyfus Institutional Cash Advantage Plus Fund 6 Management 10 Financial Highlights 11 Your Investment Shareholder Guide 12 Distributions and Taxes 15 Services for Fund Investors 16 For More Information See back cover. The Funds Dreyfus Institutional Cash Advantage Fund Dreyfus Institutional Cash Advantage Plus Fund Each a series of Dreyfus Institutional Cash Advantage Funds INTRODUCTION Each fund is a money market mutual fund with a separate investment portfolio. The operations and results of one fund are unrelated to those of the other fund. This combined prospectus has been prepared for the convenience of investors so that investors can consider two investment choices in one document. As a money market fund, each fund is subject to maturity, quality and diversification requirements designed to help it maintain a stable share price of $1.00 (although the fund cannot guarantee that it will always do so). Generally, each fund generally is required to invest at least 95% of its assets in the securities of issuers with the highest credit rating or the unrated equivalent as determined by Dreyfus, with the remainder invested in securities with the second-highest credit rating. Each fund, however, intends to purchase securities with the highest credit rating only, or the unrated equivalent. An investment in a fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although each fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in a fund. 1 Dreyfus Institutional Cash Advantage Fund GOAL/APPROACH The fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. To pursue its goal, the fund invests in a diversified portfolio of high-quality, dollar-denominated short-term debt securities, including: securities issued or guaranteed as to principal and interest by the U.S. government or its agencies or instrumentalities certificates of deposit, time deposits, bankers acceptances and other short-term securities issued by domestic or foreign banks or thrifts or their subsidiaries or branches repurchase agreements, including tri-party repurchase agreements asset-backed securities domestic and dollar-denominated foreign commercial paper, and other short-term corporate obligations, including those with floating or variable rates of interest Normally, the fund invests at least 25% of its net assets in domestic or dollar-denominated foreign bank obligations. MAIN RISKS An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The funds yield will fluctuate as the short-term securities in its portfolio mature and the proceeds are reinvested in securities with different interest rates. Additionally, while the fund has maintained a constant share price since inception, and will continue to try to do so, neither Dreyfus nor its affiliates are required to make a capital infusion, enter into a capital support agreement or take other actions to prevent the funds share price from falling below $1.00. The following are the principal risks that could reduce the funds income level and/or share price: Interest rate risk. This risk refers to the decline in the prices of fixed-income securities that may accompany a rise in the overall level of interest rates. The funds yield will vary; it is not fixed for a specific period like the yield on a bank certificate of deposit. A sharp and unexpected rise in interest rates could cause a money market funds share price to drop below a dollar. However, the extremely short maturities of the securities held in money market portfolios - a means of achieving an overall fund objective of principal safety - reduces their potential for price fluctuation. Credit risk. Failure of an issuer to make timely interest or principal payments, or a decline or perception of a decline in the credit quality of a security, can cause the securitys price to fall, potentially lowering the funds share price. Although the fund invests only in high-quality debt securities, any of the funds holdings could have its credit rating downgraded or could default. The credit quality of the securities held by the fund can change rapidly in certain market environments, and the default of a single holding could have the potential to cause significant deterioration of the funds net asset value. 2 Liquidity risk. When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities at or near their perceived value. In such a market, the value of such securities may fall dramatically, potentially lowering the funds share price, even during periods of declining interest rates. Also, during such periods, redemptions by a few large investors in the fund may have a significant adverse effect on the funds net asset value and remaining fund shareholders. Banking industry risk. The risks generally associated with concentrating investments in the banking industry, such as interest rate risk, credit risk, and regulatory developments relating to the banking industry. Foreign investment risk. The risks generally associated with dollar-denominated foreign investments, such as economic and political developments, seizure or nationalization of deposits, imposition of taxes or other restrictions on payment of principal and interest. Government securities risk. Not all obligations of the U.S. Government, its agencies and instrumentalities are backed by the full faith and credit of the U.S. Treasury. Some obligations are backed only by the credit of the issuing agency or instrumentality, and in some cases there may be some risk of default by the issuer. Any guarantee by the U.S. government or its agencies or instrumentalities of a security held by the fund does not apply to the market value of such security or to shares of the fund itself. A security backed by the U.S. Treasury or the full faith and credit of the United States is guaranteed only as to the timely payment of interest and principal when held to maturity. In addition, because many types of U.S. government securities trade actively outside the United States, their prices may rise and fall as changes in global economic conditions affect the demand for these securities. Counterparty risk. The fund is subject to the risk that a counterparty in a repurchase agreement could fail to honor the terms of its agreement. 3 Dreyfus Institutional Cash Advantage Fund PAST PERFORMANCE The bar chart and table shown illustrate the risks of investing in the fund. The bar chart shows the changes in the performance of the funds Administrative Advantage shares from year to year. The table shows the average annual total returns of the funds Administrative Advantage shares over time. All returns assume reinvestment of dividends and distributions. Of course, past performance is no guarantee of future results. Year-by-year total returns as of 12/31 each year (%) Administrative Advantage Shares Best Quarter: Q306 +1.31% Worst Quarter: Q204 +0.21% The year-to-date total return of the funds Administrative Advantage shares as of 6/30/09 was 0.40%. Average annual total returns (as of 12/31/08) 1 Year 5 Years Since inception (6/3/02) 2.88% 3.47% 2.74% For the current yield for Administrative Advantage shares, institutions may call toll-free 1-800-346-3621 . Individuals or entities for whom institutions may purchase or redeem shares should call the institution directly. 4 Dreyfus Institutional Cash Advantage Fund EXPENSES As an investor, you pay certain fees and expenses in connection with the fund, which are described in the table below. Annual fund operating expenses (paid each year as a % of the value of your investment) Management fee 1 0.10% Rule 12b-1 fee 2 0.07% Other expenses 3 0.06% Treasury Guarantee Program fee 4 0.02% Total annual fund operating expenses 5 0.25% 1 Under the funds management contract, Dreyfus has agreed to pay all of the funds expenses, except management fees, administrative fees, Rule 12b-1 fees, brokerage commissions, taxes, interest, fees and expenses of non-interested board members and of independent counsel to the fund and to the non-interested board members, and extraordinary expenses. 2 The fee paid to the funds distributor for distributing Administrative Advantage shares, for advertising and marketing related Administrative Advantage shares, and for providing account service and maintenance. Because this fee is paid on an ongoing basis out fund assets attributable to Administrative Advantage shares, over time it will increase the cost of your investment in Administrative Advantage shares and could cost you more than paying other types of sales charges. 3 As to the funds Administrative Advantage shares, under its management agreement with Dreyfus, the fund only pays the management an administrative fee of 0.05% payable to Dreyfus, Rule 12b-1 fees, and certain other expenses described above. 4 Reflects the fee paid by the fund to the U.S. Treasury Department in connection with the funds participation under the Treasury Departments Temporary Guarantee Program for Money Market Funds. The fee reflects the funds participation in the Program for period from December 19, 2008 through September 19, 2009 (the termination date of the Program). 5 For the fiscal year ended April 30, 2009, Dreyfus waived receipt of a portion of its management fee pursuant to an undertaking, reducing total expenses to 0.24%. This undertaking was voluntary. EXAMPLE The Example below is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated. The Example also assumes that your investment has a 5% return each year and that the funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $26 $80 $141 $318 5 Dreyfus Institutional Cash Advantage Plus Fund GOAL/APPROACH The fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. To pursue its goal, the fund invests in a diversified portfolio of high-quality, dollar-denominated short-term debt securities, including: securities issued or guaranteed as to principal and interest by the U.S. government or its agencies or instrumentalities certificates of deposit, time deposits, bankers acceptances and other short-term securities issued by domestic or foreign banks or thrifts or their subsidiaries or branches repurchase agreements, including tri-party repurchase agreements asset-backed securities domestic and dollar-denominated foreign commercial paper, and other short-term corporate obligations, including those with floating or variable rates of interest dollar-denominated obligations issued or guaranteed by one or more foreign governments or any of their political subdivisions or agencies Normally, the fund invests at least 25% of its net assets in domestic or dollar-denominated foreign bank obligations. MAIN RISKS
